







TOLL PROCESSING AGREEMENT


BY AND BETWEEN


NORTHLAND CRANBERRIES, INC.


AND


OCEAN SPRAY CRANBERRIES, INC.


SEPTEMBER 23, 2004

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page
1. APPOINTMENT; TERM OF AGREEMENT 1 
2. PROCESSING SERVICES 2 
3. GUARANTEED CONCENTRATE PRODUCED PER BARREL OF NORTHLAND DELIVERIES 6 
4. DELIVERY FORECASTS; DELIVERIES 7 
5. SHIPMENT FORECASTS; SHIPMENT ORDERS; PURCHASE OF NON-COMMITTED CONCENTRATE 9 
6. INGREDIENTS AND PACKAGING MATERIAL 12 
7. OWNERSHIP 13 
8. QUALITY CONTROL 14 
9. CODES AND PALLETS 15 
10. SPECIFICATIONS 15 
11. INSURANCE 16 
12. FEES 17 
13. RECORDS AND REPORTS 18 
14. CONFIDENTIAL INFORMATION 18 
15. LABELING AND DISCLAIMER OF INTEREST IN NORTHLAND TRADEMARKS 19 
16. LIENS AND SECURITY INTERESTS 20 
17. WARRANTIES 20 
18. INDEMNIFICATION 21 
19. TERMINATION AND RETURN OF PROPERTY 23 
20. OTHER OBLIGATIONS 24 
21. DEFINITIONS 25 
22. MISCELLANEOUS 28 


i

--------------------------------------------------------------------------------

EXHIBITS

Exhibit 1 — Pesticide Screening Services Exhibit 2 — Procedures and
Standards--Northland Products Exhibit 3 — Specifications for Concentrate Exhibit
4 — Fee Schedule Exhibit 5 — Guarantee Schedule Exhibit 6 — Initial
Representatives Exhibit 7 — Allowable Acreage Exhibit 8 — Eagle River Growers
and Acreage














ii

--------------------------------------------------------------------------------


TOLL PROCESSING AGREEMENT

        THIS TOLL PROCESSING AGREEMENT (the “Agreement”) is entered into as of
the 23rd day of September, 2004, by and between NORTHLAND CRANBERRIES, INC., a
Wisconsin corporation (“Northland”), and OCEAN SPRAY CRANBERRIES, INC., a
Delaware corporation (“Ocean Spray”).


RECITALS

        WHEREAS, Northland desires to engage Ocean Spray to perform certain
services (as more specifically set forth herein) related to the processing of
cranberries, and Ocean Spray desires to accept such engagement upon the terms
and subject to the conditions set forth in this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and intending to be legally bound, Northland and Ocean
Spray mutually agree as follows:

    1.    APPOINTMENT; TERM OF AGREEMENT

        A.    Appointment. Northland hereby appoints Ocean Spray as the
processor of the Northland Products and Ocean Spray hereby accepts such
appointment, subject to the terms and conditions of this Agreement. Except as
set forth in the last sentence of Section 4.B., Northland shall submit to Ocean
Spray all of its Northland Products up to the Maximum Deliveries for processing
into concentrates. Ocean Spray shall be obligated to provide the Services with
respect to all deliveries of Northland Products on the terms set forth herein;
provided that Ocean Spray shall not be obligated to provide the Services for
deliveries of Northland Products in excess of the Maximum Deliveries for any
Year this Agreement is in effect; and provided further that Ocean Spray will be
obligated to provide the Services for deliveries of Northland Products in excess
of the Maximum Deliveries if Ocean Spray exercises the Excess Products Option
(as defined herein).

        B.    Option. After there has been a Change in Control, Ocean Spray
shall have the option (the “Excess Products Option”), exercisable each calendar
year of this Agreement, to require Northland to submit for processing into
Concentrate under the terms and conditions of this Agreement the Northland
Products in excess of the Maximum Deliveries, exercisable only in accordance
with this Section 1.B. Ocean Spray may elect or decline to exercise the Excess
Products Option at any time by delivering written notice of its intention to do
so to Northland. If Ocean Spray provides Northland with a “Timely Declination
Notice” (as defined below), then Ocean Spray shall, at the rate set forth in
Exhibit 4, receive, clean and bin the Northland Products in excess of the
Maximum Deliveries for the complete first harvest following the date of such
Timely Declination Notice, provided that if Northland takes any action that
would increase the Allowable Acreage after a Change in Control, then Ocean Spray
shall not be obligated to receive, clean or bin any cranberries harvested from
such additional acreage. If Ocean Spray delivers to Northland an “Untimely
Declination Notice” (as defined below), or fails prior to the start of the
harvest in any given calendar year to provide any notice regarding its decision
of whether to exercise or decline the Excess Products Option, then Ocean Spray
shall receive, clean, bin and process into Concentrate all of the Northland
Products in excess of the Maximum Deliveries in accordance with its obligations
under Section 2.A. for the first harvest after Northland receives an Untimely
Declination Notice or Ocean Spray fails to provide any notice regarding its
decision to exercise, and such Concentrate shall be subject to all of the
provisions of this Agreement and Ocean Spray also shall be obligated to receive,
clean and bin the Northland Products in excess of the Maximum Deliveries for the
next following harvest, provided that if Northland takes any action that would
increase the Allowable Acreage after a Change in Control, then Ocean Spray shall
not be obligated to receive, clean, bin or process any cranberries harvested
from such additional acreage. If Ocean Spray declines or fails to exercise the
Excess Products Option for any calendar year, then the Excess Products Option
shall lapse with respect to all subsequent calendar years for the Term of this
Agreement, and Ocean Spray shall not have the right to exercise the Excess
Products Option in any future years. For any calendar year during which Ocean
Spray provides a notice of exercise of the Excess Products Option to Northland,
Northland shall be required to submit for processing into Concentrate under the
terms and conditions of this Agreement any cranberries subject to the Excess
Products Option.

--------------------------------------------------------------------------------

        For purposes of this Section 1.B., a “Timely Declination Notice” shall
mean and include any written notice by Ocean Spray to Northland of Ocean Spray’s
intention not to exercise the Excess Products Option which is delivered by Ocean
Spray to Northland: (a) in the year under this Agreement during which Ocean
Spray receives from Northland a notice of a Change in Control, by the later of:
(i) April 1 of the relevant year; or (ii) 30 days following Ocean Spray’s
receipt of Northland’s Change in Control notice; (b) in any year under this
Agreement subsequent to the Year in which Ocean Spray receives a Change in
Control notice from Northland, by April 1 of such year; and (c) in any year in
which Northland delivers to Ocean Spray an update to the schedule of Allowable
Acreage as required by Section 4.A., within fifteen (15) days of Ocean Spray’s
receipt of such schedule update, in which case the Excess Products Option shall
apply only to the acres listed on such schedule update.

        For purposes of this Section 1.B. of this Agreement, an “Untimely
Declination Notice” shall mean any notice by Ocean Spray of its decision not to
exercise its Excess Products Option which is not a Timely Declination Notice.

        C.    Term. Unless terminated earlier in accordance with Section 19, the
term of this Agreement (the “Term”) shall be for the period commencing on the
date hereof (the “Effective Date”) and ending on September 30, 2014. In the
event this Agreement terminates as of September 30, 2014 and is not renewed or
amended at such time, Ocean Spray shall have no obligation for receiving or
processing the harvest of cranberries in 2014, but Ocean Spray shall have the
purchase obligations specified in Section 5.E. in October, 2014.

        D.    Northland Obligations. Northland agrees that the only cranberries
to be sent to Ocean Spray for processing will be the cranberries harvested from
the Allowable Acreage. Northland shall promptly (no later than 5 business days)
notify Ocean Spray if it learns that any of the cranberries sent to Ocean Spray
for processing were not harvested on the Allowable Acreage. Northland covenants
to Ocean Spray that all cranberry marshes which are included in the Allowable
Acreage shall be subject to the terms and conditions of this Agreement,
provided, however, that Ocean Spray acknowledges that with respect to any third
party contract growers (other than with respect to John Swendrowski, his spouse,
or trusts for the benefit of his children) on the date of this Agreement this
covenant only applies to the extent those rights are not inconsistent with the
existing contracts with third party growers. In the event any third party
contracts are inconsistent with the terms of this Agreement, Northland agrees to
use commercially reasonable efforts to amend the terms of those contracts with
third party growers which are inconsistent with the terms of this Agreement to
make the agreements consistent with the terms of this Agreement as soon as
reasonably possible after the date hereof. Northland agrees not to enter into
any new contract with third party growers unless the terms of such contract are
consistent with the terms of this Agreement.

2

--------------------------------------------------------------------------------

        E.    Covenants. Northland agrees that Ocean Spray shall be the
exclusive receiver and processor for cranberries produced on the Allowable
Acreage and processed in accordance with and subject to the terms of this
Agreement; provided that Northland shall be permitted to use a processor other
than Ocean Spray for any cranberries that are subject to a Final Rejection.
Northland agrees that during the entire Term it will use commercially reasonable
efforts to enter into and maintain in effect with John Swendrowski, his spouse,
a trust for the benefit of his children or an entity controlled directly or
indirectly by John Swendrowski as applicable, a standard-form “grower’s
agreement” on terms mutually acceptable to Northland and John Swendrowski, which
terms are not inconsistent with this Agreement and which terms are no less
favorable to the party counter to Northland than the terms of Northland’s
current form of agreement with its contract growers covering all cranberries (1)
grown on marshes owned (directly or indirectly) or leased by John Swendrowski,
or his spouse or trusts for the benefit of his children or any entity controlled
directly or indirectly by John Swendrowski , and (2) purchased under any grower
contract by and between John Swendrowski or his spouse or trusts for the benefit
of his children, or any entity controlled directly or indirectly by John
Swendrowski on the one hand and any third party contract growers on the other
hand.

    2.    PROCESSING SERVICES

        A.    Ocean Spray’s Obligations. Subject to the provision of the
Transitional Services by Northland during the Lease Term as set forth in Section
2.C. of this Agreement, Ocean Spray shall, during the Term, supply the following
processing services (the “Services”) set forth in Section 2.A.1-5 with respect
to the deliveries of Northland Products, including all labor, supplies, plant
and equipment and the operation of the plant and equipment necessary to render
the Services. Northland acknowledges that Ocean Spray may change its standards
and procedures described on Exhibits 1, 2 and 3 from time to time, provided that
material changes will require Northland’s prior consent, which consent will not
be unreasonably withheld. Ocean Spray shall provide Northland with reasonable
advance notice of all non-material changes.

          1.     Pesticide Screening Services.


          (i)     Provide services in connection with the pesticide screening
program for all Northland Products as described in Exhibit 1, subject to
Northland’s obligations in Section 2.B.


          2.    Receiving Services.


3

--------------------------------------------------------------------------------

          (i)     Promptly receive, during the fruit receiving hours to be
agreed upon by the parties, the Northland Products in quantities consistent with
the forecasts provided by Northland to Ocean Spray and consistent with the
schedule agreed to by the parties as provided in Sections 4.A. and B.


          (ii)     Unload the deliveries of the Northland Products and reject
any cranberries as provided in Section 4.C and Exhibit 2.


          (iii)     Receive, clean and bin certain cranberries rejected as
described in Section 4.C.


          (iv)     Collect and analyze representative samples of Northland
Products upon delivery according to the procedures and standards set forth on
Exhibits 1 and 2 and retain samples and record and report the findings for each
delivery according to the procedures and standards set forth in Exhibit 2
attached hereto.


          (v)     Weigh and record the net weight results for each delivery.


          (vi)     Clean and place the delivered Northland Products into bins
for freezing, or, at Ocean Spray’s option, send the Northland Products directly
for processing.


          (vii)     Assign a Lot code to the Northland Products to allow
specific identification and tracking of the Northland Products during storage
and throughout processing into Concentrate.


          (viii)     Provide all transportation necessary to ship the cleaned
Northland Products to a freezer location, if necessary.


          3.     Freezing and Storage Services for Northland Products.


          (i)     Freeze (unless the Northland Products were directly processed
into Concentrate), store and track the inventory of the Northland Products
received (and not subject to a Final Rejection) by Ocean Spray.


          (ii)     Provide all required freezer facilities for the Northland
Products.


          (iii)     Manage the storage and freezing process in accordance with
the procedures set forth on Exhibit 3.


          (iv)     Maintain the Northland Products after freezing in a frozen
state as described on Exhibit 3.


          (v)     Provide all transportation necessary to ship frozen Northland
Products to the pressing and concentrating facility.


4

--------------------------------------------------------------------------------

          4.     Pressing and Concentrating Services.


          (i)     Provide all services necessary to convert the Northland
Products (which are not subject to a Final Rejection) into Concentrate,
including but not limited to grinding, pressing, filtering and evaporating.


          (ii)     Process the Northland Products (which are not subject to a
Final Rejection) in compliance with and produce Concentrate which meets the
specifications set forth on Exhibit 3 attached hereto.


          (iii)     Sample, analyze and retain samples of the Concentrate, and
provide a certificate of analysis for each lot of Concentrate produced.


          (iv)     Package the Concentrate into 50-gallon drums per the
specifications in Exhibit 3 attached hereto.


          (v)     Provide any transportation necessary to ship the packaged
Concentrate to a freezer for storage.


          (vi)     Dispose of all waste materials resulting from the receiving
and cleaning of the Northland Products and the conversion of Northland Products
into Concentrate hereunder in accordance with all Applicable Laws, including but
not limited to debris, wastewater and pomace.


          5.     Freezing and Storage Services for Concentrate.


          (i)     Freeze and store the Concentrate in accordance with the
procedures set forth on Exhibit 3.


          (ii)     Provide pallets and palletize in accordance with Section 9.B.
and load each Shipment on a carrier provided by Northland and according to
instructions provided by Northland for each such Shipment.


          (iii)     Provide a bill of lading and a manifest for each Shipment
listing number of drums and drum seal numbers.


          (iv)     All Shipments shall be as described in Section 5.


        B.    Northland’s Obligations. During the Term, Northland shall, with
respect to, marshes owned or leased by Northland and its Affiliates, and shall
exercise its rights under its grower contracts as reasonably necessary to cause
any third parties whose cranberries will be processed under the terms of this
Agreement to (1) comply with all Applicable Laws and the pesticide screening
program as described in Exhibit 1, (2) allow Ocean Spray and its Affiliates and
any of its representatives, employees, or agents (i) access to the cranberry
marshes and (ii) the ability to test the marshes and the cranberries, and (3)
cooperate fully with Ocean Spray, its Affiliates, its representatives, employees
or agents with respect to the pesticide screening services on Exhibit 1. Ocean
Spray shall in writing (which may be by e-mail) notify Northland prior to
inspecting or testing any marshes on the Allowable Acreage, and if Northland so
requests within 3 business days of receiving notice, representatives of
Northland shall accompany Ocean Spray on any such inspection or testing.

5

--------------------------------------------------------------------------------

        C.    Northland Transitional Services.

          1.    Description of Services. Notwithstanding anything to the
contrary under this Agreement, the parties agree that, for the period commencing
on the date of this Agreement and continuing until December 1, 2004 (“Lease
Term”), Northland shall lease the Processing Plant under the terms of a Lease
Agreement being entered into between Northland and Ocean Spray of even date
herewith and shall, with its own employees, operate the Processing Plant to
supply the receiving, cleaning and binning services described in Section
2.A.(2). of this Agreement with respect to the Northland Products delivered and
accepted at the Processing Plant as contemplated by, and in accordance with,
this Agreement (the “Transitional Services”); provided, however, that it shall
be the obligation of Ocean Spray to arrange for the shipment, freezing and
storage of the Northland Products once received, cleaned and binned or, at Ocean
Spray’s, election, to direct Northland to freeze and store such Northland
Products in the storage facility adjacent to the Processing Plant.


          2.    Acceptance of Northland Products. Northland shall refuse to
accept any Northland Products delivered to the Processing Plant which Ocean
Spray would be entitled to reject pursuant to Section 4.C. of this Agreement.
Ocean Spray shall have a representative on site while Northland Products are
being delivered to the Processing Plant to consult with Northland regarding the
quality of the cranberries, and Ocean Spray may direct Northland to refuse to
accept any Northland Products which Ocean Spray would be entitled not to accept
under Section 4.C. of this Agreement if Ocean Spray were itself operating the
Processing Plant during the Lease Term. Any cranberries that Northland refuses
to accept or that Ocean Spray directs Northland to refuse to accept are referred
to in this Section 2.C. of this Agreement as “Rejected Northland Products.”
Northland may elect, for its own account, to clean and bin any Rejected
Northland Products which it otherwise would be entitled to require Ocean Spray
to clean and bin for Northland’s account under Section 4.C. of this Agreement,
and Northland shall have the right to handle or dispose of such Rejected
Northland Products at its own cost in the manner set forth in, and subject to
the provisions of, Section 4.C. of this Agreement.


          3.    Fresh Fruit. During the Lease Term, Northland shall have the
right to receive, clean and package cranberries (i) delivered to the Processing
Plant for distribution as fresh fruit, up to a maximum amount of 100,000 cases
of fresh fruit and (ii) cranberries from the Nekoosa marsh for distribution as
organic fruit. Northland shall not be required to pay any processing fees for
such fresh fruit or organic fruit from the Nekoosa marsh.


          4.    Transitional Services Fee. Northland shall be entitled to a fee
for the Transitional Services calculated at the rate of $2.50 per Paid Weight
Barrel of Northland Products received, accepted, cleaned and binned during the
Lease Term, excluding the Rejected Northland Products and any Paid Weight
Barrels utilized to produce fresh fruit or organic fruit pursuant to the
preceding paragraph 3 of this Section 2.C. This fee for the Transitional
Services shall be paid as a credit against the Fees otherwise payable by
Northland to Ocean Spray pursuant to Section 12 of this Agreement, such credit
to be applied against Northland’s monthly Fee payments for the months of
October, November and December of 2004 in accordance with the following
schedule:


6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Monthly Payment

--------------------------------------------------------------------------------

Rate of Credit Per Paid Weight Barrel

--------------------------------------------------------------------------------

October

--------------------------------------------------------------------------------

$1.00

--------------------------------------------------------------------------------

November

--------------------------------------------------------------------------------

$1.00

--------------------------------------------------------------------------------

December

--------------------------------------------------------------------------------

$.50

--------------------------------------------------------------------------------


          5.    Northland’s Representation. Northland represents and warrants
that the Northland Products received, cleaned and binned by Northland pursuant
to this Section 2.C. of this Agreement shall, as of the time of completion of
such receiving, cleaning and binning services with respect to such Northland
Products, are fit for human consumption and are not adulterated and that such
Northland Products comply with Applicable Laws (as defined in Section 4.D. of
this Agreement).


        Notwithstanding anything to the contrary in this Agreement, Ocean Spray
makes no representation or warranty concerning the condition of the Northland
Products at any time prior to Northland’s completion of the Transitional
Services with respect to such Northland Products, and Ocean Spray shall have no
liability on account of the failure of such Northland Products to comply with
Applicable Law or to be fit for human consumption as of that time.

    3.    GUARANTEED CONCENTRATE PRODUCED PER BARREL OF NORTHLAND DELIVERIES

        Ocean Spray shall guarantee to return 1.66 gallons of 50 brix
concentrate meeting the specifications set forth on Exhibit 3 for each Paid
Weight Barrel of Northland Products delivered and processed into concentrate for
Northland, provided the weighted average brix of such cranberries, as delivered
(and which is not subject to a Final Rejection), is not less than 8.0, as
further measured and calculated in accordance with Exhibit 2. If the weighted
average brix of such cranberries is less than 8.0, Ocean Spray shall guarantee
to return the gallons of 50 brix concentrate meeting the specifications set
forth on Exhibit 3 for each Paid Weight Barrel of Northland Products delivered
and processed into concentrate for Northland pursuant to a declining linear
scale as illustrated in Exhibit 5.

    4.    DELIVERY FORECASTS; DELIVERIES

        A.    Delivery Estimate. Northland shall provide Ocean Spray on the
Effective Date as Exhibit 7 and no later than January 15 of each calendar year
of the Term a schedule itemizing the Allowable Acreage. Northland shall provide
written notice to Ocean Spray within 10 business days after making any changes
to the Allowable Acreage. Northland shall provide to Ocean Spray its good faith
estimate, no later than September 1 of each year of the Term, of the expected
volume of Northland Products for the upcoming crop year to be delivered to Ocean
Spray by Northland. Prior to September 1 of each year of the Term, Northland and
Ocean Spray shall use reasonable efforts to mutually agree on a fruit receiving
schedule for each of Wisconsin and the West Coast, including tentative start and
stop dates for the harvest and the hours for fruit receiving. At the Processing
Plant and the Bandon Plant, Ocean Spray agrees that its fruit receiving station
will be open to accept Northland Products for receiving on the same days as it
is open for other Ocean Spray growers. Ocean Spray also agrees the receiving
station at the Processing Plant will be open for hours during the harvest
reasonably sufficient to allow Northland to deliver Northland Products daily in
an amount not to exceed 5% of Northland’s preseason crop estimate to be
delivered to the Processing Plant. Ocean Spray also agrees that the receiving
station at the Bandon Plant will be open for hours during the harvest reasonably
sufficient to allow Northland to deliver Northland Products daily in an amount
not to exceed 5% of Northland’s preseason crop estimate to be delivered to the
Bandon Plant.

7

--------------------------------------------------------------------------------

        B.    Deliveries. During each year of the Term, Northland shall deliver
the Northland Products to Ocean Spray at either the Processing Plant, the Bandon
Plant or at such other location as shall be mutually agreed to by the parties.
Northland may deliver to Eagle River the Northland Products from the four
growers and their acres of marshes listed on Exhibit 8 for so long as Eagle
River Cranberry Handlers Inc. is receiving, cleaning and binning their
cranberries. Northland shall deliver the Northland Products to the applicable
Ocean Spray processing plant from that crop year at a daily rate not to exceed a
maximum of 5% of Northland’s preseason crop estimate to be delivered to such
location. For the harvest in 2004, Northland shall not be required to deliver to
Ocean Spray (i) the cranberries grown by the Oregon Contract Growers (ii) the
organic fruit from the Nekoosa Marsh, and (iii) the fresh fruit, which fresh
fruit shall not exceed 100,000 cases.

        C.    Deliveries of Cranberries/Rejection.

          1.    Excess Cranberries. Ocean Spray may choose not to receive any
Northland Products which on a given calendar day are in excess of 5% of
Northland’s preseason estimate to be delivered to the applicable receiving
station. In the event Ocean Spray so chooses, Northland must deliver to Ocean
Spray such excess Northland Products on the next day during the harvest.


          2.    Rejection Generally. After following the procedure set forth in
this Section 4.C., Ocean Spray may reject any Northland Products which (1) do
not meet the specifications as set forth on Exhibits 1 and 2 related to
excessive trash, bad fruit, foreign material and color, or (2) do not comply
with Northland’s warranty in Section 4.D. For rejections based upon the
foregoing, Ocean Spray must provide notice of Initial Rejection of the Northland
Products within 30 days of the actual date of delivery to Ocean Spray, provided
that any rejection based upon a breach of Northland’s warranty in Section 4.D.
may be made at any time. OCEAN SPRAY’S FAILURE TO MAKE SUCH CLAIMS WITHIN THE
SPECIFIED TIME PERIOD WILL RESULT IN AN UNCONDITIONAL WAIVER OF SUCH CLAIMS. In
the absence of notifying Northland of the proper rejection of the Northland
Products, Ocean Spray will be deemed to have accepted the Northland Products.


          3.     Northland may have a representative on site when the Northland
Products are being delivered for consultation with Ocean Spray regarding the
quality of the cranberries. In the event Ocean Spray rejects the Northland
Products because the color of the cranberries does not comply with the
specifications on Exhibit 2, Ocean Spray shall receive, clean and bin the
cranberries at the fee rate set forth on Exhibit 4, provided that, once cleaned
and binned, Northland shall promptly at Ocean Spray’s request load and transfer
the cranberries to a new location and Northland shall pay any applicable storage
and transportation fees. In the event Ocean Spray rejects Northland Products due
to pesticides (but only to the extent the presence of such pesticides breached
the warranties in Section 4.D.) or other materials that are not capable of being
removed in the cleaning process or in the event Ocean Spray rejects Northland
Products because Ocean Spray reasonably believes the cranberries would
potentially contaminate or damage other cranberries or Ocean Spray’s facilities
or equipment, then Ocean Spray shall not be required to clean or bin such
Northland Products and Northland shall remove such Northland Products from the
receiving station at its expense within 24 hours. In the event that there is
more than 20% rot and debris in any delivery of Northland Products, Ocean Spray
may reject the Northland Products for purposes of processing such cranberries
into concentrate, but Ocean Spray shall receive, clean and bin such Northland
Products (other than the cranberries described above which Ocean Spray is not
required to receive, clean and bin) at the fee rate set forth on Exhibit 4, and
Northland agrees to pay the rot and debris charge as set forth on Exhibit 4.


8

--------------------------------------------------------------------------------

          4.    Notice of Rejection. Ocean Spray will provide written notice
(which may be by e-mail) that the fruit has been initially rejected for purposes
of processing the fruit (the “Initial Rejection”) to either the representative
on site or, in the event a Northland representative is not on site, to the
representative set forth in Exhibit 6, specifying the reason for such Initial
Rejection. Northland shall use commercially reasonable efforts to rework any
properly rejected Northland Products to bring them into conformance with the
specifications on Exhibit 1 and Exhibit 2 and to resubmit them to Ocean Spray
for acceptance. If Northland agrees with the Initial Rejection and the fruit
cannot reasonably be re-worked, Northland shall so notify Ocean Spray and it
will be considered a final rejection (“Final Rejection”). If Northland disagrees
with the Initial Rejection, Northland may take additional tests of the fruit or
discuss the matter further with Ocean Spray. If there is a dispute as to whether
Ocean Spray can reject the Northland Products, the parties agree that the fruit
(other than fruit which Ocean Spray reasonably believes would potentially
contaminate or damage other cranberries or Ocean Spray’s facilities or
equipment) will be received, cleaned, binned and stored, until Ocean Spray
agrees to accept the fruit, provided that if the fruit has not been accepted by
Ocean Spray within forty five (45) days after the fruit is received by Ocean
Spray, it shall be deemed a Final Rejection hereunder. If it is later determined
that the Initial Rejection was proper and Ocean Spray cleaned and binned the
fruit, Northland will pay the receiving, cleaning and binning fee on Exhibit 4,
plus any additional reasonable storage charges.


          5.    Use of Northland Products Following Rejection. There shall be no
restrictions on the rights of Northland to sell or otherwise use those specific
Northland Products, which are subject to a Final Rejection hereunder. The
rejection of any load by Ocean Spray shall not affect the requirement that
Northland shall continue to deliver the remaining cranberries from the Allowable
Acreage for processing during the current harvest and any future harvests
pursuant to the terms of this Agreement


9

--------------------------------------------------------------------------------

        D.    Warranties. Northland represents and warrants that all Northland
Products, as of the time of delivery, (except for rot and debris/trash that
should be removed by the normal cleaning process under the terms of this
Agreement) are fit for human consumption, are not adulterated, and comply with
all applicable federal, state and local laws and regulations, including but not
limited to, the Pure Food and Drug Act, the Food, Drug and Cosmetic Act, the
Federal Insecticide, Fungicide & Rodenticide Act, the Fair Packaging and
Labeling Act and any applicable U.S. Food and Drug Administration and U.S.
Department of Agriculture guidelines and regulations (“Applicable Laws”).

    5.    SHIPMENT FORECASTS; SHIPMENT ORDERS; PURCHASE OF NON-COMMITTED
CONCENTRATE

        A.    Shipment Forecasts. Every thirty days, Northland shall send Ocean
Spray a written, rolling 90-day forecast of Shipments that identifies the
estimated weekly quantity of Shipments to be delivered to Northland by Ocean
Spray during such period (“Rolling Forecast”).

        B.    Shipment Orders. Northland shall place orders for Shipments (a
“Shipment Order”) not less than two (2) weeks prior to the requested Shipment
date and in amounts materially consistent with the Rolling Forecast. Ocean Spray
shall have no obligation hereunder to make any Shipments prior to November 30,
2004. Ocean Spray shall either schedule production in order to satisfy each
Shipment Order or have sufficient quantities of Concentrate available in
storage. Ocean Spray shall not be obligated to provide Concentrate or Ocean
Spray Concentrate to Northland in any Year in amounts in excess of the
Concentrate produced or to be produced from the Northland Products delivered to
Ocean Spray from the harvest held in the immediately preceding harvest period.
In any given month of a Year, Ocean Spray shall not be obligated to ship more
than 1/6 of the amount of Concentrate required to be produced in a Year from the
Northland Products and Ocean Spray shall not be obligated to ship Concentrate in
any month to the extent doing so would result in total shipments for the
relevant Year exceeding a fraction of the concentrate to be produced that Year
with a numerator equal to the months (including any partial months) elapsed
during the Year plus one and a denominator of twelve. Northland acknowledges and
agrees that Concentrate processed by Ocean Spray and shipped to Northland under
this Agreement may only be used as an ingredient for products sold (1) under the
brand names Northland, Seneca, and Tree Sweet or (2) any other brand developed,
licensed or purchased by Northland. In addition, during Year One, Northland
acknowledges and agrees that concentrate processed from the Oregon Contract
Growers may only be used as an ingredient for products sold under (1) the brand
names of Northland, Seneca, and Tree Sweet or (2) any other brand developed,
licensed or purchased by Northland. Other than as provided in Section 4.C. for
concentrate produced from cranberries subject to a Final Rejection, Northland
acknowledges and agrees that concentrate inventory owned by Northland on and
after the date hereof (including without limitation the Holdback Inventory) may
only be used as an ingredient for products sold under (1) the brand names of
Northland, Seneca and Tree Sweet or (2) any other brand developed, licensed or
purchased by Northland. Ocean Spray shall deliver the Concentrate to Northland
at Ocean Spray’s facility or outside freezer location. Northland shall be
responsible for securing, scheduling and paying for all transportation for the
Shipments and Ocean Spray or its subcontractor shall be responsible for loading
the Shipments from the applicable processing plant or freezer location.
Northland agrees that all bulk tankers carrying the Concentrate shall be food
grade stainless steel, dedicated to food transportation and marked accordingly.
Northland shall cause the carrier to provide to Ocean Spray’s receiving location
a wash certificate and information as to the specific products carried on the
tank truck’s last three loads. Ocean Spray agrees that all points of entry and
discharge on bulk tankers must be secured and sealed after filling. Ocean Spray
shall cause the carriers to record the serial numbers of the seals on the bill
of lading. Northland also agrees to use commercially reasonable efforts to cause
its carriers to comply with the conditions set forth on Exhibit 3.

10

--------------------------------------------------------------------------------

        C.    Nonconforming Goods. Northland shall have the right to reject
concentrate for claims related to damages, defects, shortages and failure to
meet the specifications on Exhibit 3 and for a breach of the representations in
Section 17.A. The right to reject for all claims for damages, defects, shortages
and failure to meet specifications on Exhibit 3 must be made within thirty (30)
days of delivery of the Shipments by Ocean Spray to Northland’s carrier,
provided that any claims related to a breach of Ocean Spray’s warranty in
Section 17.A. may be made at any time. NORTHLAND’S FAILURE TO MAKE SUCH CLAIMS
WITHIN THE SPECIFIED TIME PERIOD WILL RESULT IN AN UNCONDITIONAL WAIVER OF SUCH
CLAIMS. Northland shall give Ocean Spray written notice for its basis for
rejecting the Concentrate. In the absence of notifying Ocean Spray of the proper
rejection of the Shipments, Northland will be deemed to have accepted the
Shipments. Northland may not reject Shipments that were damaged during delivery
by Northland’s common carrier after delivery to Northland F.O.B. Ocean Spray
shall have the right to rework any properly rejected concentrates to bring them
into conformance with the specifications on Exhibit 3 and to resubmit them to
Northland for acceptance. Northland shall not have the right to reject
Concentrates which are damaged or unacceptable due to a breach of Northland’s
warranty in Section 4.D. In the event that Northland properly rejects the
Concentrate after delivery, Ocean Spray shall pay shipping costs to have the
Concentrate or Ocean Spray Concentrate delivered to the same location as
previously delivered to by Northland.

        D.    Deferral of Shipments. In the event that Northland is in default
with respect to any of its payment obligations in this Agreement and Ocean Spray
has notified Northland of such default, Ocean Spray may, without incurring
liability to Northland and without limiting any other right or remedy of Ocean
Spray, defer further Shipments to Northland (including Concentrate under open
purchase orders) until such default is remedied.

        E.    Purchase of Non-Committed Concentrate. On the fifth business day
of each month during the Term, commencing in November 2004, Ocean Spray shall
purchase from Northland an amount of Concentrate equal to the amount, if any, by
which the Allowed Monthly Concentrate for the prior calendar month exceeds the
Shipments for the prior calendar month(such difference, the “Non-Committed
Concentrate”) and shall receive all right, title and interest in the
Non-Committed Concentrate, free and clear of all liens and encumbrances, upon
payment therefor. The purchase price per gallon for the Non-Committed
Concentrate shall be calculated on a monthly basis and shall equal the average
price per gallon (adjusted for international sales to not include freight and
duty expenses) at which Ocean Spray or its Affiliates sold to third-party buyers
(excluding sales for that concentrate which is used for the manufacture of Ocean
Spray branded products) in arms length transactions of 50 Brix cranberry juice
concentrate during the most recent six-month period preceding the month in which
Ocean Spray is purchasing the Non-Committed Concentrate hereunder (the
“Non-Committed Concentrate Price”). In the event the requested Shipments are
greater than the Allowed Monthly Concentrate in any given month, the excess
usage will be deducted from the next month’s and any subsequent months (if
applicable) Allowed Monthly Concentrate solely for purposes of calculating the
amount of Non-Committed Concentrate that Ocean Spray will be required to

11

--------------------------------------------------------------------------------

purchase hereunder. Northland shall issue invoices for the Non-Committed
Concentrate, the payment terms of which shall be net 10 days from the date of
the invoice, provided that Ocean Spray, following notice to Northland, may
offset any fees (including without limitation Fees, storage fees, rot and debris
fees and receiving, cleaning and binning fee) which are past due and are not
being contested in good faith by Northland. If any invoice is not paid within
such time, Ocean Spray shall be assessed a penalty of interest at an annual rate
of 250 basis points over the three-month LIBOR rate as of the date such payment
was due. All payments to Northland shall be made electronically to an account
designated by Northland and shall be in United States currency or cash
equivalent. Invoices may be delivered by email or facsimile transmission.
Notwithstanding anything to the contrary herein, Ocean Spray shall have the
ability, in its sole discretion, to purchase Northland Products in fruit form in
lieu of any Non-Committed Concentrate that Ocean Spray is required to purchase
pursuant to this Section 5.E. Northland shall deliver all right, title and
interest in the Northland Products in fruit form in equivalent Barrels as
calculated per Section 3 or Non-Committed Concentrate purchased by Ocean Spray
hereunder, free and clear of all liens and encumbrances whatsoever upon receipt
of payment therefor. Notwithstanding anything to the contrary herein, Ocean
Spray shall not be required to purchase and may reject any Non-Committed
Concentrate which may be damaged due to Northland’s breach of the warranty in
Section 4.D, and there shall be no restrictions on the rights of Northland to
sell or otherwise use such rejected Non-Committed Concentrate.

        F.    Calculation of the Non-Committed Concentrate Price. On or before
the third business day of each month during the Term commencing November, 2004,
Ocean Spray shall prepare and deliver to Northland (i) a statement listing the
price and number of gallons (adjusted for international sales to not include
freight and duty expenses) Ocean Spray or its Affiliates sold to third-party
buyers (excluding sales for that concentrate which is used for the manufacture
of Ocean Spray branded products) in arms length transactions of 50 Brix
cranberry juice during the most recent six-month period preceding such month
(which list will be itemized by customer but will not list the name of the
customer) and (ii) Ocean Spray’s computation of the Non-Committed Concentrate
Price for such month (the “Purchase Price Statement”), which statement shall
have been certified as correct in all material regards by Ocean Spray’s chief
financial officer. Ocean Spray’s auditors shall certify six months of Purchase
Price Statements twice per year (by May 15 (certifying the statements from
November though April and by November 15 (certifying the statements from May
through October)).

        G.    Disagreements. If Northland disputes the Non-Committed Concentrate
Price as calculated by Ocean Spray, Northland shall notify Ocean Spray in
writing of such disagreement (such notice setting forth the basis for such
disagreement in reasonable detail) within 185 days of receipt by Northland of
the Purchase Price Statement and Northland may request during such 185 day
period any additional information related thereto, but Ocean Spray shall be
under no obligation to provide the names of the relevant customers to Northland.
Northland and Ocean Spray shall thereafter negotiate in good faith to resolve
any such disagreements. If Northland and Ocean Spray are unable to resolve any
such disagreements within 15 days of the date of notification to Ocean Spray of
such disagreements, Northland shall have 15 days in which it may send its chief
financial officer or his designee (other than John Swendrowski) on its behalf to
review the records relating to Ocean Spray’s top ten customers during the
six-month period required to be used to calculate the Non-Committed Concentrate
Price. Northland’s chief financial officer or his designee shall enter into a
confidentiality agreement with Ocean Spray prior to the review of the records,
which, among other things, will provide that the chief financial officer or his
designee may only disclose the Revised Non-Committed

12

--------------------------------------------------------------------------------

Concentrate Price to Northland, and may not disclose any other information,
including without limitation the names and sales amounts for the top ten
customers, without the prior written consent of Ocean Spray. In the event
Northland and Ocean Spray are not able to resolve the dispute within ten days of
the chief financial officer’s or his designee’s review of the records, Northland
and Ocean Spray shall submit the disagreement to an accounting firm of
nationally recognized standing to be mutually selected by Northland and Ocean
Spray, or if no agreement on such firm is reached, to a “big four” accounting
firm other than any firm that has provided substantial services to Ocean Spray
or Northland during the immediately preceding two years (the “Resolving
Accounting Firm”). The Resolving Accounting Firm shall enter into a
confidentiality agreement with Ocean Spray. The Resolving Accounting Firm shall
only review the books and records of Ocean Spray relating to the six-month
period required to be used to calculate the Non-Committed Concentrate Price. Any
information, other than the Revised Non-Committed Concentrate Price, obtained
during the review shall be maintained in confidence by the Resolving Accounting
Firm and shall not be disclosed to Northland without the prior written consent
of Ocean Spray. The resolution of such disagreements by the Resolving Accounting
Firm shall be final and binding on Northland and Ocean Spray. In the event that
the final determination of the Non-Committed Concentrate Price by the Resolving
Accounting Firm differs from the Non-Committed Concentrate Price set forth on
the Purchase Price Statement (the “Statement Differential”) by five percent or
less, Northland shall pay the fees and expenses of the Resolving Accounting Firm
relating to the resolution of any such disagreements. In the event that the
Statement Differential is greater than five percent, such fees and expenses
shall be paid by Ocean Spray. The Non-Committed Concentrate Price, as ultimately
determined pursuant to this Section 5.G, shall be referred to herein as the
“Revised Non-Committed Concentrate Price”. Notwithstanding anything to the
contrary herein, Northland may only dispute and possibly have re-adjusted the
prior six months of Purchase Price Statements.

        H.    Purchase Price Adjustment. For any month under this Agreement, if
the Revised Non-Committed Concentrate Price is greater than the Non-Committed
Concentrate Price, an amount equal to the excess of the Revised Non-Committed
Concentrate Price over the Non-Committed Concentrate Price for such month,
multiplied by the number of gallons of Non-Committed Concentrate for such month
shall be added to the next monthly invoice to be paid by Ocean Spray. For any
month under this Agreement, if the Revised Non-Committed Concentrate Price is
less than the Non-Committed Concentrate Price, an amount equal to the shortage
of the Revised Non-Committed Concentrate Price from the Non-Committed
Concentrate Price for such month, multiplied by the number of gallons of
Non-Committed Concentrate for such month shall be added to the next monthly
invoice to be paid by Northland.

        I.    Holdback Inventory. In the event that Northland has any Holdback
Inventory in its inventory eighteen (18) months after the Effective Date, Ocean
Spray has the right, but not the requirement, to buy any Holdback Inventory at a
price of $25.80 per gallon. If Ocean Spray does not buy the Holdback Inventory
by the date that is nineteen months after the Effective Date, there shall be no
restrictions on the right of Northland to sell or otherwise use such Holdback
Inventory, so long as Northland has not received any Shipments under this
Agreement at such date. Northland shall have the right to use the Holdback
Inventory to fill open purchase orders under the Asset Purchase Agreement.

13

--------------------------------------------------------------------------------

    6.    INGREDIENTS AND PACKAGING MATERIAL

        A.     Northland shall pay for and provide the deliveries of Northland
Products. The Northland Products shall be delivered in bulk to the Processing
Plant or such other processing location as the parties may mutually agree;
provided that the cranberries grown by the Oregon Contract Growers may be
delivered to the Bandon Plant beginning with the harvest in 2005. The Northland
Products harvested from the four growers subject to the Crop Purchase Agreement,
executed on April 7, 1999, which are to be cleaned and binned by Eagle River
Cranberry Handlers as described on Exhibit 8 may be delivered to Eagle River for
so long as Eagle River Cranberry Handlers Inc. is receiving, cleaning and
binning the cranberries pursuant to such Grower Agreement. After the Northland
Products have been delivered to Ocean Spray, Ocean Spray shall pay for and
provide all ingredients (other than cranberries) and packaging materials
(including, but not limited to, bins, drums, liners, seals, and pallets)
required to produce, package, and ship the Concentrate. Ocean Spray shall pay
for, supply and apply labeling on each package as set forth on Exhibit 2.

    7.    OWNERSHIP

        A.    Risk of Damage or Loss. Title in and to all Northland Products
delivered to Ocean Spray and processed under this Agreement shall at all times
be vested in and held by Northland; except that (i) title to the byproducts,
including without limitation pomace, hulls and press cakes shall be transferred
in full to Ocean Spray, (ii) title to any Northland Products or Non-Committed
Concentrate purchased by Ocean Spray shall transfer to Ocean Spray pursuant to
Section 5.E., and (iii) title to Concentrate produced from the Northland
Products in excess of the guarantee in Section 3 of this Agreement shall
transfer to Ocean Spray. Notwithstanding the foregoing provision and subject to
Section 7.C of this Agreement, risk of damage or loss for any portion of the
Northland Products or the Concentrate while at the Processing Plant, the Bandon
Plant or subject to Ocean Spray’s or its Affiliates’ care, custody or control
shall remain with Ocean Spray. Risk of damage or loss for the Concentrate shall
pass to Northland upon delivery to Northland or its designee F.O.B. the
Processing Plant, the Bandon Plant, the applicable freezer or such other
location as the parties may mutually agree.

        B.    Title of Ocean Spray Property. Ocean Spray shall, at all times
retain title to its specifications, formulas, ingredients, packaging materials
and any other item purchased or provided by Ocean Spray pursuant to the terms of
this Agreement.

        C.    Accounting for Northland Property. Ocean Spray shall at all times
be responsible for all Northland Products and Concentrate subject to Ocean
Spray’s, its Affiliates’, or its subcontractors’ care, custody or control and
shall reimburse Northland for any unauthorized usage (which shall not include
purchases by Ocean Spray pursuant to Section 5.E.) or any unaccounted Northland
Products or Concentrate (“Unauthorized Loss”). Any failure of Ocean Spray to
satisfy the guarantee set forth in Section 3 of this Agreement shall be deemed
an Unauthorized Loss hereunder provided, however, that any amounts in excess of
the guarantee shall be owned by Ocean Spray. Except as otherwise provided
herein, payment for Unauthorized Losses shall be made by Ocean Spray within 10
days following receipt of Northland’s invoice thereof. As Northland’s sole and
exclusive remedy, Ocean Spray shall satisfy any Unauthorized Loss relating to
cranberries or concentrate by either, at Northland’s option, (A) providing
replacement cranberries or concentrate, as the case may be (“Substitute Goods”),
provided: (i) such Substitute Goods meet all of the specifications on Exhibits
1, 2 and 3, as applicable, and comply with Applicable Laws (ii) such Substitute
Goods are delivered to the Processing Plant, the Bandon Plant, the freezer or
other location mutually agreed upon F.O.B. and (iii) Ocean Spray delivers all
right, title and interest in and to the Substitute Goods to Northland free and
clear of all liens and encumbrances whatsoever within the time period agreed by
the Parties, or (B) paying to Northland the Non-Committed Concentrate Price for
any Unauthorized Loss related to Concentrate, or if the Unauthorized Loss
relates to cranberries, the Non-Committed Concentrate Price for such cranberries
(assuming such cranberries would have been converted into concentrate in the
proportion set forth in Section 3 of this Agreement).

14

--------------------------------------------------------------------------------

        D.    Inventory Verification. Ocean Spray shall provide Northland with a
copy of the monthly perpetual inventories of all Northland Products and
Concentrate in the care, custody or control of Ocean Spray, its Affiliates or
subcontractors during the term of this Agreement as soon as practicable after
the end of a month, but not later than the tenth business day of the following
month. Northland representatives shall have the right to conduct a physical
inventory once per fiscal year as coordinated with Ocean Spray.

    8.    QUALITY CONTROL

        A.    Standard of Performance. Ocean Spray will process, package and
store all deliveries of Northland Products and Concentrate using the procedures
set forth on Exhibit 2. Ocean Spray will comply with the specifications set
forth on Exhibit 3.

          1.     Ocean Spray will allow Northland representatives to conduct
inventories of Concentrate and Northland Products and inspections of the
Processing Plant, the Bandon Plant and such other processing locations permitted
hereunder at any time during normal business hours upon reasonable prior notice
to Ocean Spray any time the Concentrate is actually being produced. Ocean Spray
shall send samples of Northland Products and Concentrate to Northland at such
times and in such quantities as Northland may reasonably request. Except for the
raw fruit samples taken under Section 2.A.2., Northland shall reimburse Ocean
Spray for the cost of taking the samples and shipping samples to Northland as
provided in this Section 8.A.1.


          2.     Except as otherwise provided in this Section 8.A.2, Ocean Spray
shall conduct sampling and evaluation of Northland Products upon delivery to the
Processing Plant, the Bandon Plant and any other receiving location permitted
hereunder and/or prior to use, as described in Exhibit 2 hereto. Northland,
Northland’s third-party contract growers or their respective representatives may
be present at the Processing Plant, the Bandon Plant and any other receiving
location to observe, sample, inspect or evaluate the Northland Products as and
when delivered, and evaluate Ocean Spray’s sampling and evaluation thereof
hereunder. Ocean Spray shall not use Northland Products that it knows (based
solely on the testing conducted pursuant to Exhibit 1) are adulterated or
otherwise are not in compliance with Applicable Laws.


15

--------------------------------------------------------------------------------

          3.     If Northland and Ocean Spray reasonably determine that
material, work-in-process, or Concentrate are reconditionable or salvageable,
Ocean Spray shall either rework the Concentrates to bring them into conformance
with the specification on Exhibit 3 or Ocean Spray shall remove all Northland
(or Northland customer) identification from them and dispose of them as Ocean
Spray desires. If such rework is due to a breach of Northland’s warranty in
Section 4.D., Northland shall pay for any additional fees incurred by Ocean
Spray.


        B.    Inspections/Notifications. At Northland’s request, Ocean Spray
shall make available at Ocean Spray’s facility the results of all federal,
state, and/or local regulatory agency inspection reports and/or sanitation
audits affecting the Processing Plant or any other facility at which Concentrate
is manufactured, or equipment or raw packaging materials or products located
therein during the Term. Ocean Spray shall notify Northland immediately by
telephone of any such inspections or audits which indicate the presence of any
agent or substance which is considered by the United States Food and Drug
Administration or any other federal, state or local government authority as
being indicative of either unsanitary practices or of public health concern.
Northland shall notify Ocean Spray immediately by telephone of any complaints
relating to the Concentrate.

        C.    Recalls. Either Ocean Spray or Northland shall promptly implement
any recall requested by one of the parties in connection with Concentrate
properly rejected by Northland pursuant to this Agreement or any recall ordered
by federal, state or local authorities.

    9.    CODES AND PALLETS

        A.    Codes. Each lot of Concentrate shall be identified by a unique
code.

        B.    Pallet System. Unless the parties shall mutually agree upon a
different system, Ocean Spray shall ship Concentrate unitized. All pallets shall
be in good sanitary condition and 48 inches x 40 inches in size, Grocery
Manufacturing Association (“GMA”) or equivalent hardwood, four way entry pallets
or CHEP pallets.

    10.    SPECIFICATIONS

        A.    General Specifications. Ocean Spray shall perform the Services in
accordance with the following:

          1.     the Pesticide Screening procedures as set forth on Exhibit 1;


          2.     the Procedures and Standards as set forth on Exhibit 2; and


          3.     the specifications for Concentrate as set forth on Exhibit 3.


16

--------------------------------------------------------------------------------

        B.    Amendments to Specifications. Northland may not change the terms
of the Specifications without the prior written consent of Ocean Spray, which
consent shall not be unreasonably withheld in the event that Northland pays the
costs of any required changes in the processing, packaging, labeling or
equipment. If any Specifications are changed in a manner that results in
increases in Ocean Spray’s costs of processing and packaging the Northland
Products or Concentrate, Ocean Spray shall advise Northland as to the amount of
such increased costs and shall provide Northland with appropriate documentation
substantiating such increased costs. If any Specifications are changed in a way
that adversely affects the yield, Ocean Spray and Northland shall mutually
adjust the yield guarantee in Section 3 accordingly. Ocean Spray and Northland
shall mutually agree on an appropriate adjustment to the Fees (as hereinafter
defined) to reflect such increased costs.

    11.    INSURANCE

        A.    Required Coverages. Ocean Spray agrees, during the term of this
Agreement, to keep and maintain, at Ocean Spray’s sole expense, or cause third
parties to maintain, as the case may be, insurance with insurance carriers
reasonably acceptable (and Ocean Spray’s carriers as of the date hereof shall be
deemed to be reasonably acceptable) to Northland as follows:

          1.     Such statutory worker’s compensation insurance for Ocean
Spray’s employees as is required by law.


          2.     Property insurance for (A) the replacement cost of Northland
Products in Ocean Spray’s care, custody and control, and (B) the replacement
cost of Concentrate in Ocean Spray’s care, custody and control, with Northland
named as an additional insured as its interests may appear.


          3.     General commercial liability insurance with combined bodily
injury, property damage, product liability, and completed operations coverage in
the amount of $2,000,000 per occurrence, $10,000,000 in the aggregate, which
names Northland as an additional insured.


        B.    Required Coverages. Northland agrees, during the term of this
Agreement, to keep and maintain, at Northland’s sole expense, insurance with
insurance carriers reasonably acceptable to Ocean Spray, as follows:

          1.     Worker’s compensation insurance covering employees who may
enter upon Ocean Spray’s premises in accordance with Applicable Laws and
Northland shall take reasonable steps to make sure that its common carriers have
worker’s compensation insurance in accordance with Applicable Laws covering any
of the carriers’ employees who may enter upon Ocean Spray’s premises.


          2.     General commercial liability insurance with combined bodily
injury, property damage, product liability, and completed operations coverage in
the amount of $2,000,000 per occurrence, $10,000,000 in the aggregate, which
names Ocean Spray as an additional insured.


        C.    Insurance Certificates. Each party shall furnish the other party
with certificates of insurance evidencing policies of insurance satisfying the
requirements set forth in this Section within 15 days of the execution of this
Agreement and shall annually furnish proof of such insurance at the request of
the other party. The parties shall not allow any policies required hereunder to
lapse without comparable replacement coverage in place which is consistent with
the terms of this Section.

17

--------------------------------------------------------------------------------

        D.    Insurance following Termination. The parties shall be required to
maintain general commercial liability insurance for a period ending one year
after termination of this Agreement, unless shipments of Concentrates were never
delivered to Northland pursuant to this Agreement.

    12.    FEES

        A.    Fees. Northland shall pay to Ocean Spray for each Paid Weight
Barrel of Northland Products delivered and accepted by Ocean Spray a processing
fee for the Services as set forth in Exhibit 4 hereto (the “Fees”) (except as
set forth in Section 2.C.3.). Northland shall pay one twelfth (1/12) of the
estimated total processing Fees each month commencing November 1 of any Year,
based upon the Paid Weight Barrels delivered to Ocean Spray during the
immediately preceding harvest, except as set forth in Section 2.C.3. Any
differences between the estimated Fees and the actual Fees in any year shall be
invoiced in October of the following year.

        B.    Eagle River Fee Adjustment. Northland shall be solely responsible
for paying any amounts owing to Eagle River Cranberry Handlers, Inc.; provided
that, as between Ocean Spray and Northland, to the extent Eagle River Cranberry
Handlers, Inc. receives, cleans, bins and loads for transport/shipment any
cranberries delivered by Alder Lake Cranberry Corporation, H.E. Query, Inc. or
Charles Goldsworthy d/b/a/ Thunder Lake Cranberry Marsh and Tomahawk Cranberry
Marsh, Northland shall receive from Ocean Spray a credit against the Fees in the
amount of $1.50 for each Paid Weight Barrel of Northland Products handled by
Eagle River Cranberry Handlers, Inc. during the harvest in 2004 (and not in any
subsequent harvests). Thereafter, for so long as the Eagle River arrangement for
receiving, cleaning and binning is in effect, Northland shall receive from Ocean
Spray a credit against Fees in the amount of $1.00 for each Paid Weight Barrel
of Northland Products handled by Eagle River Cranberry Handlers, Inc. The
credits pursuant to this Section 12.B. shall be applied against the Fees as
incurred until satisfied in full. Northland shall use commercially reasonable
efforts to attempt to terminate the Eagle River Cranberry Handlers, Inc.
arrangement for receiving, cleaning and binning as soon as reasonably
practicable after the date of this Agreement .

        C.    Additional Fees. If Northland desires that Ocean Spray conduct any
special processing or blending steps or services, or any additional testing, it
may so request in writing. However, Ocean Spray will not be obligated to perform
any such special steps, services or testing unless and to the extent that it
specifically agrees to do so in writing, which agreement may be conditioned,
among other things, on additional fees and charges to be paid and borne solely
by Northland.

        D.    Invoices. Ocean Spray may from time to time invoice Northland for
the Fees and any other appropriate amounts payable by Northland under this
Agreement. Ocean Spray’s invoices may be submitted electronically to Northland.

18

--------------------------------------------------------------------------------

        E.    Payment. Northland shall pay all invoices to Ocean Spray net 10
days and if not paid within such time, Northland shall be assessed a penalty of
interest at an annual rate of 250 basis points over the 3 month LIBOR rate as of
the date such payment was due. All payments to Ocean Spray shall be made
electronically to an account designated by Ocean Spray and shall be in United
States currency or cash equivalents.

    13.    RECORDS AND REPORTS

        A.    Production Records. During the harvest, Ocean Spray shall provide
a daily computer listing and sample analysis on the Northland Products delivered
the prior day to the Processing Plant, the Bandon Plant or such other Ocean
Spray facility as may be used. The data will be provided by load and will
include grower identification, gross weight, net weight, brix, color, excess
moisture analysis, trash and bad fruit in accordance with Exhibit 2. Ocean Spray
shall prepare and maintain any other reports specifically required under
Applicable Law or otherwise relating to its obligations under this Agreement.
Ocean Spray shall provide reports, at Northland’s request, following completion
of a concentrator run, sharing data on the brix color, acid of the fruit as well
as brix, color, acid and turbidity and yield of the concentrate, and shall
prepare such reports using Ocean Spray’s then current methodology. Northland’s
representatives, including its independent public accountants, shall have the
right at Northland’s expense, upon not less than five days’ prior written notice
to review Ocean Spray’s books and records which relate solely to production and
quality of inventory specifically related to the Northland Products. Northland
shall maintain, and cause its representatives to maintain, the confidentiality
of such information. The records to be prepared and maintained hereunder shall
be retained by Ocean Spray for the greater of: (i) a period of six years
following the final date of production hereunder; or (ii) such period as may be
required under Applicable Law. Notwithstanding the foregoing, Ocean Spray’s
books and records relating to the Non-Committed Concentrate Price and the
Purchase Price Statement shall be handled in accordance Section 5.G.

        B.    Other Records. Northland shall prepare and maintain accurate
records of the Allowable Acreage. In addition, Northland shall prepare and
maintain accurate records relating to its obligations under this Agreement, as
well as such other records as may be specifically required under Applicable Law.
Ocean Spray’s representatives other than Martin Potter, including its
independent public accountants, shall have the right at Ocean Spray’s expense,
upon not less than five days’ prior written notice to review Northland’s books
and records necessary for confirmation of Allowable Acreage, compliance with the
Pesticide Screening Program as described in Exhibit 1, and compliance with
Section 5.B., provided that Northland shall not be required to disclose any
information relating to Northland’s formulas. Ocean Spray shall maintain, and
cause its representatives to maintain, the confidentiality of such information.
The records to be prepared and maintained hereunder shall be retained by
Northland for the greater of: (i) a period of six years following the final date
of production hereunder; or (ii) such period as may be required under applicable
federal, state or local law.

    14.    CONFIDENTIAL INFORMATION

19

--------------------------------------------------------------------------------

        A.    Confidential Information. The parties understand and agree that
during the term of this Agreement information will be provided to, or will come
to the attention of, one party and its employees, agents, and representatives
regarding the other party, which information is of value to the disclosing party
and is not generally available to the public. This information may include but
is not limited to the terms of this Agreement, formulations, specifications,
product development histories, test results, ideas, marketing concepts,
documentation, designs, drawings, techniques, personnel, technical and financial
data, models, flow charts, procedures, know-how, methods, inventions and
forecasts pertaining to the Northland Products, the Concentrate, Northland,
Northland contract growers or Ocean Spray (hereinafter collectively referred to
as “Confidential Information”). The Purchase Price Statement shall be considered
Confidential Information. The receiving party agrees to maintain in confidence
and not to use or disclose such Confidential Information to a third party other
than for the purposes of this Agreement and provided such third party has duly
executed a confidentiality agreement pursuant to which such third party has
agreed to maintain in confidence and not use or disclose such Confidential
Information other than for the purposes of this Agreement. The parties further
agree to limit dissemination of access to Confidential Information to their
employees, agents or representatives requiring such Confidential Information for
the purposes contemplated by this Agreement. Northland also acknowledges and
agrees that Confidential Information of Ocean Spray’s may be disclosed during
visits to Ocean Spray’s processing plants or other facilities and agrees that
any such Confidential Information shall be subject to the terms of this
Agreement.

        B.    Exceptions, Return of Information. These obligations do not apply
to the use or disclosure of information which is already known to the receiving
party through proper means prior to disclosure by the disclosing party (as
evidenced by written or other tangible records), is in the public domain at the
time it is disclosed, is independently and lawfully developed by the receiving
party completely without reference to the Confidential Information (as evidenced
by written or other tangible records), is communicated by the receiving party
under court order or other lawful compulsory process (provided that the
disclosing party is given notice thereof as soon as practicable), or has been
disclosed without restriction to the receiving party in good faith by a third
party who is in lawful possession thereof and who has the right to make such
disclosure, or is communicated by receiving party after receiving written
approval from the disclosing party, or is required to be disclosed by the party
under applicable federal or state securities laws. Within 30 days of demand by
the disclosing party or termination of this Agreement, whichever occurs first,
the receiving party shall return all such Confidential Information, and any
copies thereof, to the disclosing party, provided, however, that the receiving
party shall be allowed to maintain Confidential Information (i) which is
necessary to allow the receiving party to perform its obligations under this
Agreement, or (ii) which may be necessary for the receiving party to comply with
any Applicable Laws. The obligations of this Section 14 regarding Confidential
Information shall survive the termination of this Agreement.

        C.    Exceptions. Notwithstanding anything to the contrary herein, (i)
Ocean Spray shall be allowed to transmit Confidential Information to its
employees, representatives, agents and subcontractors on a need to know basis
and to Ocean Spray’s board of directors; and (ii) Northland shall be allowed to
transmit Confidential Information to its employees, representatives, agents and
Affiliates on a need to know basis and to Northland’s board of directors.
Notwithstanding anything to the contrary herein, Ocean Spray shall be entitled
to inform the appropriate governmental authorities or any other third party in
the event it believes that any of the Northland Products which have been
rejected could reasonably be deemed to harm or injure any third parties or
otherwise be harmful to the cranberry industry.

20

--------------------------------------------------------------------------------

    15.    LABELING AND DISCLAIMER OF INTEREST IN NORTHLAND TRADEMARKS

        Except as provided herein, neither this Agreement nor the performance of
any Service by Ocean Spray or its Affiliates hereunder shall give or is intended
to give Ocean Spray or its Affiliates any right, title or interest in or to any
trademark owned or licensed by Northland and Ocean Spray hereby disclaims any
right, title or interest in or to any trademark used in the packaging of
Northland Products or Concentrate. Ocean Spray shall not at any time in the
future use any materials or containers bearing any such trademark except in
connection with the manufacturing and packaging of Northland Products or
Concentrate for Northland under this Agreement.

    16.    LIENS AND SECURITY INTERESTS

        Ocean Spray specifically waives any and all liens and/or security
interests which it might acquire by operation of law or otherwise in the
Northland Products or Concentrate. Ocean Spray’s continued right to possession
of the Northland Products or Concentrate shall be determined solely by the terms
and conditions of this Agreement, and Ocean Spray shall not at any time have the
power of sale or disposal over any Northland Products or Concentrate, except
upon the prior written consent and at the direction of Northland.
Notwithstanding the foregoing, nothing herein shall limit or preclude Ocean
Spray from exercising full ownership rights with respect to any Northland
Products and Concentrate to which Ocean Spray acquires title under this
Agreement.

    17.    WARRANTIES

        A.    By Ocean Spray. Subject to Northland’s warranty in Section 4.D.,
Ocean Spray represents and warrants to Northland that the Concentrate and the
Ocean Spray Concentrate as of the time of delivery to Northland complies with
Applicable Law, is not adulterated and is fit for human consumption. EXCEPT AS
SET FORTH IN THIS SECTION 17A, OCEAN SPRAY MAKES NO OTHER REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO THE CONCENTRATES, WHETHER EXPRESS OR IMPLIED AND
EITHER IN FACT OR BY OPERATION OF LAW, AND SPECIFICALLY DISCLAIMS ANY AND ALL
IMPLIED AND STATUTORY WARRANTIES, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, COURSE OF DEALING, COURSE OF PERFORMANCE,
USAGE OF TRADE AND NONINFRINGEMENT.

        B.    Disclaimer by Northland. OCEAN SPRAY SPECIFICALLY ACKNOWLEDGES AND
AGREES THAT (i) NORTHLAND IS TRANSFERRING ANY NON-COMMITTED CONCENTRATE
PURCHASED BY OCEAN SPRAY HEREUNDER AS IS, WHERE IS AND WITH ALL FAULTS OTHER
THAN THOSE FAULTS DUE TO THE BREACH OF NORTHLAND’S WARRANTIES HEREUNDER AND (ii)
NEITHER NORTHLAND NOR ANY OTHER PERSON IS MAKING, AND OCEAN SPRAY IS NOT RELYING
ON, ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, OTHER THAN THOSE
PROVIDED IN THIS AGREEMENT, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, AS TO ANY MATTER CONCERNING THE NON-COMMITTED
CONCENTRATE, OR THE ACCURACY OR COMPLETENESS OF ANY INFORMATION PROVIDED TO
OCEAN SPRAY BY NORTHLAND OR ANY OTHER PERSON OR OTHERWISE OBTAINED BY OCEAN
SPRAY CONCERNING THE NON-COMMITTED CONCENTRATE.

21

--------------------------------------------------------------------------------

        C.    Disclaimer by Ocean Spray. NORTHLAND SPECIFICALLY ACKNOWLEDGES AND
AGREES THAT OCEAN SPRAY IS NOT MAKING ANY REPRESENTATIONS AND WARRANTIES TO
NORTHLAND RELATING TO THE PESTICIDE SCREENING PROGRAMS AS DESCRIBED IN
EXHIBIT 1. Notwithstanding anything to the contrary herein, the Pesticide
Screening Program shall not affect the representation and warranty made by
Northland in Section 2.C or Section 4.D.

    18.    INDEMNIFICATION

        A.    By Ocean Spray. Ocean Spray shall defend, indemnify and hold
Northland harmless from and against any and all liability, loss, damage, cost or
expense incurred by Northland (including reasonable attorney’s fees) arising out
of or in connection with (i) the breach of Ocean Spray’s warranties and
agreements herein (unless such breach is caused by a breach of Northland’s
representations, warranties and obligations hereunder), (ii) any patent
infringement relating to any equipment, technology, process or method used by
Ocean Spray or its Affiliates in providing the Services hereunder which is not
specifically required by the Specifications, and (iii) any recall to the extent
such recall is attributable to the breach of Ocean Spray’s representations and
warranties herein, provided, however, that such indemnification in (i) through
(iii) shall not apply to the extent that such losses, claims, damages and
liabilities arise from the willful misconduct or gross negligence of Northland
or its representatives .

        B.    By Northland. Northland shall defend, indemnify and hold Ocean
Spray harmless from and against any and all liability, loss, damage, cost or
expense incurred by Ocean Spray (including reasonable attorney’s fees) arising
out of or in connection with (i) the breach of Northland’s representations,
warranties and obligations hereunder (unless such breach is caused by a breach
of Ocean Spray’s representations, warranties and obligations hereunder), (ii)
the incorporation of the Concentrate into another product, unless the
Concentrate failed to meet any of Ocean Spray’s representations and warranties
herein (iii) any recall to the extent such recall is attributable to the breach
of Northland’s representations and warranties herein and (iv) intellectual
property infringement arising out of the use of Northland’s or its third-party
licensors’ trademarks, trade names, copyrights, brands, marketing, label,
designs or any other proprietary right at the direction of Northland; provided,
however, that such indemnification in (i) through (iv) shall not apply to the
extent that such losses, claims, damages and liabilities arise from the willful
misconduct or gross negligence of Ocean Spray or its representatives or
subcontractors .

22

--------------------------------------------------------------------------------

        C.    Notice; Third Party Claims. For purposes of this Section 18C,
“indemnified party” and “indemnifying party” shall, as appropriate, refer to
Northland or Ocean Spray. The indemnified party shall promptly notify the
indemnifying party in writing in reasonable detail (including the basis and the
dollar amount), of any claim, demand, action or proceeding for which
indemnification will be sought under this Section, and if such claim, demand,
action or proceeding is a third party claim, demand, action or proceeding, the
indemnifying party will have the right at its expense to assume the defense
thereof using counsel reasonably acceptable to the indemnified party. The
indemnified party shall have the right to participate, at its own expense, with
respect to any such third party claim, demand, action or proceeding. In
connection with any such third party claim, demand, action or proceeding, the
parties shall cooperate with each other and provide each other with access to
relevant books and records in their possession. No such third party claim,
demand, action or proceeding shall be settled without the prior written consent
of the indemnified party. If a firm written offer is made to settle any such
third party claim, demand, action or proceeding that includes a full release of
the indemnified party and involves only monetary damages and the indemnifying
party proposes to accept such settlement and the indemnified party refuses to
consent to such settlement, then: (i) the indemnifying party shall be excused
from, and the indemnified party shall be solely responsible for, all further
defense of such third party claim, demand, action or proceeding; (ii) the
maximum liability of the indemnifying party relating to such third party claim,
demand, action or proceeding shall be the amount of the proposed settlement if
the amount thereafter recovered from the indemnified party on such third party
claim, demand, action or proceeding is greater than the amount of the proposed
settlement; and (iii) the indemnified party shall pay all reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) incurred after
rejection of such settlement by the indemnified party, but if the amount
thereafter recovered by such third party from the indemnified party is less than
the amount of the proposed settlement, the indemnified party shall be reimbursed
by the indemnifying party for such reasonable costs and expenses up to a maximum
amount equal to the difference between the amount recovered by such third party
and the amount of the proposed settlement. The indemnified party shall cooperate
with the indemnified party and its legal representatives and accountants in the
investigation of any action, claim, or liability covered by this Agreement.

        D.    Limitations on Liability. The amounts for which an indemnifying
party shall be liable under Sections 18A and 18B shall be net of any insurance
proceeds received or to be received by the indemnified party in connection with
the facts and circumstances giving rise to the right of indemnification. OCEAN
SPRAY SHALL HAVE NO LIABILITY TO NORTHLAND OR ANY THIRD PARTY FOR DAMAGES OR
LIABILITY OR INJURY TO A THIRD PARTY ARISING FROM THE MISUSE OR MISAPPLICATION
OF THE CONCENTRATE OR FROM THE CONCENTRATE BEING INCORPORATED INTO ANOTHER
PRODUCT UNLESS THE CONCENTRATE FAILED TO MEET ANY OCEAN SPRAY REPRESENTATIONS
AND WARRANTIES HEREIN. The liability of any party shall be limited such that the
indemnified party shall not be entitled to more than one recovery for any single
loss, damage, cost, expense, liability, obligation or claim even though such may
have resulted from the breach or inaccuracy of more than one of the
representations, warranties, covenants or agreements made by the indemnifying
party in this Agreement. If Northland has properly rejected Concentrate in
accordance with Section 5.C. by reason of non-compliance with the specifications
on Exhibit 3 or for non-compliance with the other terms, conditions and
provisions of this Agreement within the applicable thirty (30) day period for
rejection or for any damages, defects, shortages or failure to meet
specifications on Exhibit 3, notwithstanding anything to the contrary herein,
Northland’s sole and exclusive remedy (unless otherwise agreed to in writing by
the parties) for any properly rejected Concentrate or shortages shall be
replacement concentrate, which meets the specifications on Exhibit 3, which
shall be shipped at Ocean Spray’s cost to Northland (provided that Northland had
previously paid the shipment costs associated with such rejected Concentrate),
and delivered in a reasonable time.

23

--------------------------------------------------------------------------------

        E.    Exclusivity. The rights of indemnity provided in this Agreement
shall be exclusive of all other rights of indemnity or contribution, whether
created by law or otherwise after the Effective Date relating in any way to the
subject matter of this Agreement.

    19.    TERMINATION AND RETURN OF PROPERTY

        A.    By Northland. In the event Ocean Spray breaches any representation
or warranty or fails to perform any obligation in this Agreement, Northland may,
in its sole discretion, after providing Ocean Spray with a 60-day written notice
to cure, terminate this Agreement, provided that Northland shall have the
ability to terminate this Agreement in the event any nonpayment to Northland is
not received within 30 days of notice of default, unless such nonpayment is
disputed in good faith by Ocean Spray.

        B.    By Ocean Spray. If at any time Northland breaches any
representation or warranty or fails to perform any obligation in this Agreement,
Ocean Spray may, in its sole discretion, after providing Northland with a 60-day
written notice to cure, terminate this Agreement, provided that Ocean Spray
shall have the ability to terminate this Agreement in the event any nonpayment
to Ocean Spray is not received within 30 days of notice of default, unless such
nonpayment is disputed in good faith by Northland.

        C.    Termination for Small Harvests. Ocean Spray may, in its sole
discretion, terminate this Agreement, as provided in this Section 19.C., if the
deliveries to Ocean Spray during any harvest are less than 100,000 Barrels and
only in accordance with the following procedures:

          1.     Ocean Spray may provide written notice to Northland prior to
March 30 of a calendar year (based upon the deliveries in the immediately prior
harvest), that Ocean Spray does not desire to process fruit for the following
harvest and that it desires to terminate this Agreement. In such case, Ocean
Spray shall terminate this Agreement effective as of October 6 of such calendar
year, provided that Ocean Spray shall continue to receive, clean and bin (but
not process) the Northland Products at the rate specified in Exhibit 4 for the
first fall harvest after the notice of termination, and Section 2.A.2 shall
continue in existence until December 1 of such calendar year.


          2.     Ocean Spray may also provide written notice to Northland after
March 30 of a calendar year (based upon the deliveries in the immediately prior
harvest) that it desires to terminate this Agreement, Ocean Spray shall
terminate this Agreement effective as of October 6 of the following calendar
year, provided that Ocean Spray shall (i) continue to process fruit for the
first fall harvest after the notice of termination (and all of Ocean Spray’s
other obligations under this Agreement, including under Section 5.E. shall
remain in effect) and (ii) continue to receive, clean and bin (but not process)
the Northland Products at the rate specified in Exhibit 4 for the second fall
harvest after the notice of termination, and Section 2.A.2 shall continue in
existence until December 1 of such year.


24

--------------------------------------------------------------------------------

        D.    Return of Property on Termination. Upon termination of this
Agreement for any reason, Ocean Spray shall assemble for delivery to carriers of
Northland’s selection all Northland Products and Concentrate provided that Ocean
Spray may request payment in full for any Fees owed to it hereunder prior to the
release of such products. Costs of such delivery shall be borne by Northland if
termination is by Ocean Spray pursuant to Section 19.B. and by Ocean Spray is
termination is by Northland pursuant to Section 19.A.

        E.    Return of Records on Termination. In the event of any termination
of this Agreement, Ocean Spray agrees for itself and its employees and
Affiliates to promptly deliver to Northland all written and other tangible
originals and copies of all technical, confidential, and proprietary
information, and not retain any copies thereof or use any such information
without the prior written consent of Northland, except that Ocean Spray may
retain those records it is required to maintain at the Processing Plant, or such
other processing location pursuant to and for such period as may be required
under Applicable Laws.

    20.    OTHER OBLIGATIONS

        A.    Further Actions; Filings. Upon the terms and subject to the
conditions hereof, each of the parties hereto shall use its reasonable best
efforts to (i) take, or cause to be taken, all appropriate action and do, or
cause to be done, all things necessary, proper or advisable under applicable law
or otherwise to consummate and make effective the transactions contemplated by
this Agreement, (ii) obtain from Governmental Entities any consents, licenses,
permits, waivers, approvals, authorizations or orders required to be obtained or
made by either party in connection with the authorization, execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement and (iii) make all necessary filings, and thereafter make any
other submissions, with respect to this Agreement, the transactions contemplated
by this Agreement that are required under applicable law. The parties hereto
shall cooperate with each other in connection with the making of all such
filings.

        B.    Other Requests. The parties agree to use their reasonable best
efforts to take, or cause to be taken, all actions necessary to perform and
consummate the services and transactions contemplated by this Agreement,
including using reasonable best efforts to make all necessary government
filings, respond to government requests for information, and obtain all
necessary governmental, judicial or regulatory actions or non-actions, orders,
waivers, consents, clearances, extensions and approvals. If suit or other action
is threatened or instituted by any Governmental Entity or other entity
challenging the validity or legality, or seeking to restrain the performance and
consummation of the services and transactions contemplated by, this Agreement,
the parties shall use reasonable best efforts to avoid, resist, resolve or, if
necessary, defend such suit or action, and shall each bear their own costs
incurred in connection with doing so.

        C.    Notification. Each party shall promptly notify the other party in
writing of any pending or, to the knowledge of such party, threatened action,
proceeding or investigation by any Governmental Entity or any other person
(i) challenging or seeking damages in connection with this Agreement or the
transactions contemplated hereunder or (ii) seeking to restrain, limit or
prohibit the consummation of the services and transactions contemplated by this
Agreement.

25

--------------------------------------------------------------------------------

        D.    Exceptions. Notwithstanding anything to the contrary in this
Agreement, to the extent the action of a Governmental Entity described in this
Section 20 prevents either party from carrying out any of its obligations under
this Agreement, provided that the parties comply with their obligations in
Section 20.B.: (i)neither party may assert a claim for breach of this Agreement
on account of actions or inactions of the other party taken to comply with such
Governmental Entity’s action, (ii) neither party may be entitled to any
termination or reformation of this Agreement due to such Governmental Entity’s
action, and (iii) neither party may make any other claim against the other party
in connection with such Governmental Entity’s action.

        E.    DEFINITIONS

        The following capitalized terms when used herein shall have the meaning
indicated below. Definitions of certain other capitalized terms are set forth
elsewhere in this Agreement.

        “Affiliates” shall mean any person (including but not limited to natural
persons, corporations, limited liability companies, limited partnerships,
general partnerships, limited liability partnerships, joint ventures, trusts,
land trusts, business trusts and other organizations) who, controls, is
controlled by or is under common control with such person.

        “Allowable Acreage” shall mean (i) the total acreage of cranberry
marshes owned or leased by Northland or its Affiliates, (ii) the total acreage
of cranberry marshes under contract by and between Northland or its Affiliates
and any third party contract growers, (iii) the total acreage of cranberry
marshes owned (directly or indirectly) or leased by John Swendrowski, or his
spouse or trusts for the benefit of his children or any entity controlled
directly or indirectly by John Swendrowski and (iv) the total acreage of
cranberry marshes under contract by and between John Swendrowski or his spouse
or trusts for the benefit of his children, or any entity controlled directly or
indirectly by John Swendrowski on the one hand and any third party contract
growers on the other hand.

        “Allowed Monthly Concentrate” shall mean (i) with respect to the month
of October of each Year under this Agreement, one twelfth of the amount of
Concentrate required to be produced by Ocean Spray at the yield guarantee
specified in Section 3 from the Northland Products delivered to Ocean Spray from
the beginning of the harvest through the end of October of such Year (the
“Allowed October Concentrate”), and (ii) with respect to any of the months of
November through September of each Year under this Agreement, one-eleventh of
the excess of (A) the amount of concentrate required to be produced by Ocean
Spray at the yield guarantee specified in Section 3 from the Northland Products
delivered to Ocean Spray from the beginning of the harvest through December 1 of
such Year over (B) the Allowed October Concentrate for such Year. For purposes
of illustration, assuming that 600,000 Paid Weight Barrels of Northland Products
were delivered to Ocean Spray by October 31, 2004, and that the yield guarantee
is equal to 1.66, the Allowed Monthly Concentrate related to October 2004 would
be equal to 83,000 gallons ((600,000 X 1.66)/12). Assuming that an additional
20,000 Paid Weight Barrels of Northland Products were delivered to Ocean Spray
during the month of November 2004, the Allowed Monthly Concentrate related to
each of the months of November 2004 through September 2005 shall be equal to
86,018.18 gallons (((620,000 X 1.66) — 83,000)/11).

        “Bandon Plant” shall mean the processing plant located at Highway 101
South, Bandon, Oregon.

26

--------------------------------------------------------------------------------

        “Barrel” shall mean 100 pounds of cranberries.

        “Change in Control” shall mean through a single transaction or a series
of transactions (i) Sun Northland LLC and their Affiliates and John Swendrowski,
no longer own more than 50% of the voting securities of Northland (whether by
stock purchase, redemption, merger or otherwise), (ii) all or substantially all
of the assets of Northland are transferred to one or more non-Affiliate(s)
(other than as contemplated by the Option Agreement or the Asset Purchase
Agreement), (iii) the Northland trademark or brand or another trademark or brand
owned by Northland is transferred to a non-Affiliate or (iv) another brand is
purchased by Northland. In the event there is any other material change in
Northland’s manner of conducting its business related to the Northland trademark
or brand or another trademark or brand owned by Northland, including without
limitation the licensing of a trademark or brand owned by Northland to a third
party, entering into a marketing or distribution agreement or a joint venture
agreement, or any other similar agreement, Ocean Spray shall have the right to
declare such change in Northland’s business to be a Change in Control.

        “Concentrate” shall mean all the cranberry juice concentrate produced by
Ocean Spray from the deliveries of Northland Products.

        “Dispute” shall mean any dispute or disagreement between Ocean Spray and
Northland concerning the interpretation of this Agreement, the validity of this
Agreement, any breach or alleged breach by any party under this Agreement or any
other matter relating in any way to this Agreement; and (b) exclude any dispute
or disagreement between the parties concerning the Non-Committed Concentrate
Price, which shall be resolved pursuant to the provisions of Section 5.G. of
this Agreement.

        “Eagle River Facility” shall mean the facility located at 703 West Pine
Street, Eagle River, Wisconsin.

        “Governmental Entity” shall mean any government or subdivision thereof,
domestic, foreign or supranational, any administrative, governmental or
regulatory authority, agency, commission, tribunal or body, domestic, foreign or
supranational, or any court or other judicial authority.

        “Holdback Inventory” shall mean the cranberry juice concentrate owned by
Northland as of the date of this Agreement.

        “Lot” shall mean (i) those cranberries delivered from the cranberry
marshes described in the definition of Allowable Acreage in (i)during any twenty
four hour calendar day and (ii) each load of cranberries from cranberry marshes
described in the definition of Allowable Acreage in (ii) (iii) and (iv).

        “Maximum Deliveries” shall mean for any given Year under this Agreement,
the amount of Northland Products harvested from the Allowable Acreage during the
month of September immediately preceding such Year, and in October and November
during such Year, provided that following a Change in Control the Maximum
Delivery for any Year shall be equal to the Northland Products harvested from
marshes comprising total acreage of no more than (x) 110% of the Allowable
Acreage as of the date hereof (y) minus the acreage of any marshes sold by
Northland after the date of this Agreement and prior to the Change in Control
(which amount will not be subtracted if the buyer of the marsh becomes a
Northland contract grower or Northland or its Affiliates leases the applicable
marsh in a sale lease back arrangement.)

27

--------------------------------------------------------------------------------

        “Northland Products” shall mean all cranberries harvested from the
Allowable Acreage.

        “Ocean Spray Concentrate” shall mean the cranberry juice concentrate
provided by Ocean Spray as Substitute Goods.

        “Option Agreement” shall mean the Option Agreement by and between
Northland and Ocean Spray, dated as of the date hereof.

        “Oregon Contract Growers” shall mean all third-party contract growers
who have committed to deliver cranberries grown by them from marshes located in
the states of Oregon or Washington.

        “Paid Weight Barrel” shall mean one Barrel of cranberries less debris,
rot and moisture as determined by sampling and evaluation at the time of
delivery to Ocean Spray in accordance with Exhibit 2.

        “Processing Plant” shall mean the processing plant located at 3131
Industrial Street, Wisconsin Rapids, WI.

        “Purchase Agreement” shall mean the Asset Purchase Agreement by Ocean
Spray and Northland as of the date hereof.

        “Shipment” shall mean an amount of Concentrate produced by Ocean Spray
and ordered for use by Northland.

        “Specifications” shall mean the formulae, standards and manufacturing
procedures as set forth in Exhibits 1, 2 and 3 attached hereto.

        “Year” shall mean, for any given year under this Agreement, the period
of time from October 1 to and including September 30 of the next year. For
example, any reference to Year One of this Agreement shall refer to the period
of time from October 1, 2004 to and including September 30, 2005.

        Each capitalized term listed below is defined in the corresponding
Section listed below:

Term Section No.
Agreement Preamble Applicable Laws 4.D Confidential Information 14.A CPR 22.E.3
Effective Date 1.C


28

--------------------------------------------------------------------------------

Excess Products Option 1.A Fees 12.A Final Rejection 4.C GMA 9.B Indemnified
Party 18.C Indemnifying Party 18.C Initial Rejection 4.C Lease Term 2.C
Non-Committed Concentrate 5.E Non-Committed Concentrate Price 5.E Northland
Preamble Ocean Spray Preamble Purchase Price Statement 5.F Replacement 22.E.11
Request 22.E.3 Rejected Northland Products 2.C Resolving Accounting Firm 5.G
Revised Non-Committed Concentrate Price 5.G Rolling Forecast 5.A Services 2.A
Shipment Order 5.B Statement Differential 5.G Substitute Goods 7.C Term 1.C
Transitional Services 2.C Unauthorized Loss 7.C


    21.    MISCELLANEOUS

        A.    No Assignment. Neither party may assign or transfer this Agreement
without the express written consent of the other party. Notwithstanding the
foregoing, Northland may assign this Agreement without the consent of Ocean
Spray to any person, corporation or other entity with or into which Northland
may be merged, or to which all or substantially all of its assets (or its
remaining assets, at any given time) or the Northland brand may be sold or
otherwise transferred, and Northland hereby agrees that in connection with any
such transaction, at Ocean Spray’s option, Northland shall obtain from the other
party or parties to such transaction its or their agreement to assume and be
responsible for all of Northland’s obligations hereunder and otherwise to be
bound by the terms of this Agreement. Each party agrees to notify the other
party within fifteen (15) calendar days following any assignment that does not
require the other party’s consent. Northland agrees to send Ocean Spray a notice
within fifteen (15) days of a Change in Control. Northland also may assign this
Agreement to any of its lenders as collateral security. Ocean Spray may assign
this Agreement without the consent of Northland to (i) an Affiliate or (ii) any
of its lenders as collateral security, provided that Ocean Spray shall remain
responsible for all of its obligations hereunder. This Agreement shall be
binding upon and inure to the benefit of the respective parties hereto and their
permitted successors and assigns. Notwithstanding anything to the contrary
herein, Ocean Spray may subcontract with third parties to provide any of its
obligations hereunder including but not limited to any of its processing or
storage obligations; provided that Ocean Spray may only subcontract with third
parties to perform its receiving obligations with the prior consent of
Northland.

29

--------------------------------------------------------------------------------

        B.    Notices. All notices, requests, demands and other communications
hereunder shall be given in writing and shall be: (1) personally delivered; (2)
sent by telecopier, facsimile transmission or other electronic means of
transmitting written documents; or (3) sent to the parties at their respective
addresses indicated herein by registered or certified U.S. mail, return receipt
requested and postage prepaid, or by private overnight mail courier service. All
such notices, demands or requests shall be to the following addresses, or to
such other address as either party may designate, in writing, from time to time:

  If to Northland:


  Northland Cranberries, Inc.
2321 West Grand Avenue
Wisconsin Rapids, WI 54495
Attention: Kenneth A. Iwinski, Vice President Legal
Facsimile: 715-422-6840


  With a copy to


  Kirkland & Ellis LLP
Attn: Douglas C. Gessner
200 East Randolph Drive
Chicago, IL 60601
Facsimile: 312-861-2200


  If to Ocean Spray:


  Ocean Spray Cranberries, Inc.
One Ocean Spray Drive
Lakeville-Middleboro, MA 02349
Attention: Neil F. Bryson, General Counsel
Facsimile: (508) 946-7304


  With a copy to:


  Quarles & Brady LLP
411 East Wisconsin Avenue
Suite 2040
Milwaukee, WI 53202
Attention: Fredrick G. Lautz
Facsimile: 414-271-3552


30

--------------------------------------------------------------------------------

        C.    Severability. If any provision of this Agreement is declared
invalid as contrary to law or public policy, the remaining provisions hereof
shall continue to remain in full force and effect.

        D.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Wisconsin without regard to
principles of conflicts of law. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED
BY OR AGAINST SUCH PARTY IN RESPECT OF ITS, HIS OR HER OBLIGATIONS HEREUNDER OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

        E.    Dispute Resolution.

          1.    Process. If a Dispute arises, the parties shall follow the
procedures specified in this Section 22.E.


          2.    Negotiations. Ocean Spray and Northland shall promptly attempt
to resolve any Dispute by negotiations between Ocean Spray and Northland. Either
party may give the other party written notice of any Dispute not resolved in the
normal course of business. The parties shall meet at a mutually acceptable time
and place within five (5) calendar days after delivery of such notice, and
thereafter as often as they reasonably deem necessary, to exchange relevant
information and to attempt to resolve the Dispute. If the Dispute has not been
resolved by the parties within fifteen (15) calendar days of the disputing
party’s notice, or if the parties fail to meet within such five (5) calendar
days, either party may initiate mediation as provided in Section 22.E.3. of this
Agreement. If a negotiator intends to be accompanied at a meeting by legal
counsel, the other negotiator shall be given at least three (3) business days’
notice of such intention and may also be accompanied by legal counsel.


          3.    Mediation. If the Dispute is not resolved by negotiations
pursuant to Section 22.E.2. of this Agreement, the parties shall attempt in good
faith to resolve any such Dispute by nonbinding mediation. Either party may
initiate a nonbinding mediation proceeding by a request in writing to the other
party (the “Request”), and both parties will then be obligated to engage in a
mediation. The proceeding will be conducted in accordance with the then current
Center for Public Resources (“CPR”) Model Procedure for Mediation of Business
Disputes, with the following exceptions:


          (i)     if the parties have not agreed within ten (10) calendar days
of the Request on the selection of a mediator willing to serve, CPR, upon the
request of either party, shall appoint a member of the CPR Panels of Neutrals as
the mediator; and


          (ii)     efforts to reach a settlement will continue until the
conclusion of the proceedings, which shall be deemed to occur upon the earliest
of the date that: (a) a written settlement is reached; or (b) the mediator
concludes and informs the parties in writing that further efforts would not be
useful; or (c) the parties agree in writing that an impasse has been reached; or
(d) is thirty (30) calendar days after the Request and none of the events
specified in Sections 22.E.3.ii.(a), (b) or (c) have occurred. No party may
withdraw before the conclusion of the proceeding.


31

--------------------------------------------------------------------------------

          4.    Submission to Adjudication. If a Dispute is not resolved by
negotiation pursuant to Section 22.E.2. of this Agreement or by mediation
pursuant to Section 22.E.3. of this Agreement within 50 calendar days after
initiation of the negotiation process pursuant to Section 22.E.2. of this
Agreement, such Dispute and any other claims arising out of or relating to this
Agreement may be heard, adjudicated and determined in an action or proceeding
filed in any state or federal court sitting in Milwaukee County, Wisconsin.


          5.    Provisional Remedies. At any time during the procedures
specified in Sections 22.E.2. and 22.E.4. of this Agreement, a party may seek a
preliminary injunction or other provisional judicial relief if in its judgment
such action is necessary to avoid irreparable damage or to preserve the status
quo. Despite such action, the parties will continue to participate in good faith
in the procedures specified in this Section 22.E.


          6.    Tolling Statutes of Limitations. All applicable statutes of
limitation and defenses based upon the passage of time shall be tolled while the
procedures specified in this Section 22.E. of this Agreement are pending. The
parties will take such action, if any, as is required to effectuate such
tolling.


          7.    Performance to Continue. Each party is required to continue to
perform its obligations under this Agreement pending final resolution of any
Dispute.


          8.    Extension of Deadlines. All deadlines specified in this Section
22.E. of this Agreement may be extended by mutual agreement between Ocean Spray
and Northland.


          9.    Enforcement. The parties regard the obligations in this Section
22.E. of this Agreement to constitute an essential provision of this Agreement
and one that is legally binding on them. In case of a violation of the
obligations in this Section 22.E. of this Agreement by either Ocean Spray or
Northland, the other party may bring an action to seek enforcement of such
obligations in any state or federal court sitting in Milwaukee County,
Wisconsin.


          10.    Costs. Ocean Spray and Northland shall each pay: (i) their own
costs, fees, and expenses incurred in connection with the application of the
provisions of this Section 22.E. of this Agreement; and (ii) fifty percent (50%)
of the fees and expenses of CPR and the mediator in connection with the
application of the provisions of Section 22.E.3. of this Agreement.


          11.    Replacement. If CPR is no longer in business or is unable or
refuses or declines to act or to continue to act under this Section 22.E. of
this Agreement for any reason, then the functions specified in this Section
22.E. of this Agreement to be performed by CPR shall be performed by another
entity or individual engaged in a business equivalent to that conducted by CPR
as is agreed to by Northland and Ocean Spray (the “Replacement”). If Ocean Spray
and Northland cannot agree on the identity of the Replacement within ten (10)
calendar days after a Request, the Replacement shall be selected by the Chief
Judge of the United States District Court for the Eastern District of Wisconsin
upon application. If a Replacement is selected by either means, this
Section 22.E. shall be deemed appropriately amended to refer to such
Replacement.


32

--------------------------------------------------------------------------------

        F.    No Waiver. A waiver of a breach or default will not constitute a
waiver of any terms or conditions of this Agreement or of any subsequent similar
breach or default.

        G.    Survival. Except as otherwise provided in this Agreement, any
representations, warranties, indemnification rights, and guarantees of either
party contained in this Agreement shall survive the termination of the
Agreement.

        H.    Incorporation of Exhibits. All Exhibits which are attached hereto
are incorporated herein by reference.

        I.    Entire Agreement. This Agreement constitutes the entire agreement
of the parties with respect to the matters set forth herein. No conflicting,
additional or different terms, provisions or conditions contained in any
proposals, quotations, purchase orders, confirmations, acknowledgments,
acceptances, invoices or similar documents used by the parties to facilitate
specific deliveries of the Northland Products or purchases of the Concentrate
pursuant to this Agreement shall have any applicability with respect to the
deliveries of the Northland Products or purchase and sale of the Concentrate
hereunder; provided, however, that specific information covering quantities,
delivery dates, methods of transportation and other miscellaneous information
used to implement the deliveries of the Northland Products or the purchase and
sale of the Concentrate hereunder shall apply to the extent not inconsistent
with this Agreement.

        J.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        K.    Force Majeure. If either party is prevented from carrying out its
obligations under this Agreement by events beyond its reasonable control,
including acts or omissions of the other party, acts of God or government
(including the Cranberry Marketing Order as promulgated by the United States
Department of Agriculture), natural disasters or storms, fire, act of terrorism,
explosion, riot, blackout, war or political strike, labor disputes (excluding
labor disputes for Ocean Spray’s own employees), failure or delay of third party
transportation, or the unavailability of raw materials, then such party’s
performance of its obligations prevented by such force majeure event hereunder
shall be excused during the period of such event and the time for performance of
such obligations shall be automatically extended by the same period. Ocean Spray
will use reasonable efforts to store the Concentrate at at least two different
freezer locations. If there is a force majeure which affects the Processing
Plant, Ocean Spray will use reasonable efforts to receive Northland Products at
Ocean Spray’s other Wisconsin locations. If there is a force majeure which
affects Ocean Spray’s ability to process Northland Products hereunder, Ocean
Spray, at its option, shall either (1) allow Northland to move the Northland
Products to another location to be processed at Northland’s expense (and
Northland shall receive a credit for all Fees previously paid with respect to
such fruit less fees applicable to any completed receiving, cleaning, binning,
freezing and storage services for such fruit) and there shall be no restriction
on the rights of Northland to sell or otherwise use such Northland Products
moved to another location, or (2) subcontract the processing of the Northland
Products to a third party. If Ocean Spray has a labor dispute with its
employees, Northland will take reasonable efforts to work with Ocean Spray to
have the Northland Products delivered to other Ocean Spray locations.

33

--------------------------------------------------------------------------------

        L.    Party Representatives. Throughout the Term, Ocean Spray and
Northland shall each designate representatives to facilitate cooperation between
the parties regarding their respective obligations under this Agreement. Such
representatives may be changed from time to time by notice from one party to the
other. Attached hereto as Exhibit 6 are the initial representatives designated
by each of the parties and their specific areas of responsibilities.

        M.    No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to confer on any other person or entity other than
Northland and Ocean Spray and their respective successors and assigns (to the
extent permitted under Section 22.A) any rights or remedies under or by virtue
of this Agreement.

        N.    Independent Contractor. In performing services pursuant to this
Agreement, Ocean Spray shall operate as in independent contractor.

        O.    Specific Performance. In addition to other remedies provided by
law or equity, upon a breach by one party of any of the covenants contained in
this Agreement, the other party shall be entitled to have a court of competent
jurisdiction enter an injunction prohibiting any further breach of the covenants
contained in this Agreement, other than as provided in Section 20.B.

        P.    Modification. Following the third harvest under this Agreement,
the parties agree to negotiate in good faith to determine if commingling of
Ocean Spray cranberries and Northland Products will be permitted, and, if
commingling is permitted, agree to make any changes to this Agreement which are
necessary changes to permit Ocean Spray to commingle the Ocean Spray products
and Northland Products.

[Remainder of Page Left Blank Intentionally; Signature Page Follows]






34

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Toll Processing
Agreement as of the date and year first above written.

NORTHLAND CRANBERRIES, INC.

  By:  /s/ John Swendrowski Its:  Chief Executive Officer


  OCEAN SPRAY CRANBERRIES, INC.

  By:  /s/ Mike Stamatakos Its:  Vice President, Operations